BIGGS, Chief Judge
(dissenting).
The majority opinion takes the position-that a newsworthy photograph of an individual may be published, without, legal hinderance, in any publication in which it is not associated with “something else in commercial advertising”, or, perhaps, in any publication which is not, “notoriously scandalous, disgusting, or indecent.” The boundary of the first limitation is not clear to me. The second need not be discussed here. If I correctly grasp the scope of the first limitation it, is far too narrow. I think that the test is whether the photograph was used for the primary purpose for which the permission to take it was given.1 The de*453cisions in the developing field of the law of privacy in Pennsylvania and in other jurisdictions do not require the adoption of a contrary view. An examination of the issue of Front Page Detective in the record and containing the picture complained of shows that a question of fact is presented as to whether its primary purpose is not the dissemination of news but a catering to the palates of those who seek morbidity and sensationalism. This question of fact is one for determination by a jury and therefore I disagree in limine with the majority view for the majority ruling deprives the jury of a most important function.
But quite aside from the foregoing, in this case we are concerned with the application of the law of Pennsylvania 2 and the majority opinion fails to give weight to that law.
In Fidelity Union Trust Co. v. Field, 1940, 311 U.S. 169, 177-180, 61 S.Ct. 176, 179, 85 L.Ed. 109, the Supreme Court makes it crystal clear that in a diversity case it is the duty of the federal courts, where the state law supplies the rule of decision, to ascertain and apply that law even though it has not been expounded by the highest court of the State, and that “[I]t is inadmissible that there should be one rule of state law for litigants in the state courts and another rule for litigants who bring the same question before the federal courts owing to the circumstance of diversity of citizenship.” And in West v. American T. & T. Co., 1940, 311 U.S. 223, 237, 61 S.Ct. 179, 183, 85 L.Ed. 139, it was said, “State law is to be applied in the federal as well as the state courts and it is the duty of the former in every case to ascertain from all the available data what the state law is and apply it rather than to prescribe a different rule, however superior it may appear from the viewpoint of ‘general law’ * * * ”
There is available data in the decisional law of Pennsylvania which indicates strongly that the Courts of Pennsylvania would protect the plaintiffs’ right to privacy under the circumstances at bar. In the Appeal of Mack, 1956, 386 Pa. 251, 259, 126 A.2d 679, 683, the Supreme Court of Pennsylvania made it clear that there is a right to privacy in the law of Pennsylvania and that the Courts of Pennsylvania should protect it. But what is most important here is the fact that the Supreme Court of Pennsylvania in Mack called attention “particularly [to] the concurring opinion of Justice Maxey * * * ” in Waring v. WD-AS Broadcasting Service, Inc., 1937, 327 Pa. 433, 194 A. 631, 642. Mr. Justice Maxey stated that not only was there a right to privacy under the law of Pennsylvania but that it might be limited by the individual to the extent desired. He wrote: “A man may object to any invasion of his right to privacy or to its unlimited invasion * * * When a writer of a letter objects, as he may with legal effectiveness, to any publication of that letter by its recipient, or to its publication more ividely than he authorized, his purpose is not to protect his property but his privacy * * * In every such case the individual is entitled to decide whether that which is his should be given to the public * * * It requires but little argument to show that, since a man has a right to withhold from all dissemination, his thoughts, sentiments, and emotions, no matter what their media of expression, he has a right to restrict or limit this dissemination * * * If a photographer is employed by a patron to take the latter’s portrait, the photographer is not justified in making additional copies * * * for himself or in distributing them or publicly exhibiting them by way of advertising or otherwise, without the authority of the customer, either express or implied,” citing Pollard v. Photographic Company, 40 Ch.D., 345 (1888).
*454Because of the express and explicit approval by the Supreme Court of Pennsylvania in In the Appeal of Mack of Mr. Justice Maxey’s concurring views in Waring v. WDAS Broadcasting Service, Inc., one should conclude the Supreme Court of Pennsylvania would now adopt a similar view, and that under the law of Pennsylvania an invasion of an individual’s right to privacy may be limited as that individual designs.
In applying the foregoing to the facts of the case at bar it must be pointed out that this is not a case where individuals were photographed in a public place because of their newsworthiness. It is not disputed that the newspaper photographers took the photograph in the plaintiffs’ home and that they could not have done so without the plaintiffs’ permission. There could have been no photograph without that authorization. On the instant record, a jury would be entitled to find that the two photographers represented that they were from the Pittsburgh newspapers which would publish the photographs 3 and that the plaintiffs authorized only such a limited invasion of their right to privacy.4 In my view the majority opinion errs in depriving a jury of this vital function. I am of the opinion that the plaintiffs would be entitled to a verdict in their favor since the limited authorization which they gave was grossly exceeded.
The result reached by the majority finds no sound basis in policy. Under the ruling the right to privacy in Pennsylvania vanishes visibly and, I fear, may do so elsewhere. Once an individual consents to have his picture taken for publication in connection with an event reported in a local newspaper and that photograph goes into the world-wide machinery maintained by the Associated Press and World Wide Photos, Inc., any subsequent publication of the photograph, whatever its purpose, if it be not connected with “something else in commercial advertising” or is not in a magazine “notoriously scandalous, disgusting, or indecent,” may appear without legal hinderance anywhere and at almost any time. The nature of the subsequent publication or publications, subject only to the mild and rather vague caveats of the majority opinion, becomes immaterial. The fact that the subsequent publication or publications may be for the primary purpose of selling a magazine devoted to sensationalism or to the whetting of morbidity, is deemed to be irrelevant under the majority view.
For the reasons stated I must respectfully dissent.
I am authorized to state that Judge MCLAUGHLIN and Judge STALEY concur in this dissent.

. For a reason set out later in this opinion, wo are not dealing with a photograph which was taken without permission, such a taking being justified on the theory that the person who was photographed was newsworthy.


. It is unnecessary for tlie purposes of this dissent to state why I concur in the majority view that the law of Pennsylvania governs the case at bar despite the fact the complaint alleges that the publication occurred “in the State of Pennsylvania, and the United States * * * »


. The publication of the photograph in Front Page Detective was far more widespread. It appears from depositions, from answers to interrogatories, and from the masthead of the magazine itself that Dell caused Front Page Detective to be published in New Jersey and distributed by its printer in that State to all the States of the United States, including Pennsylvania, and to the Dominion of Canada. The total circulation of the January issue was 498,572 copies, of which 19,440 were circulated in Pennsylvania, and 3,075 in Allegheny County.


. In his deposition of September 29, 1955 William Jenkins, one of the plaintiffs, stated when he was questioned by defendant’s counsel:
“Q. You had no objection to having your picture taken, did you? A. Not for the newspapers, but no detective books. We didn’t want our pictures in no detective books.
“Q. Did you say so at the time? A. Nobody told us there was anybody there from a detective publishing company.”